United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1893
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 9 and July 17, 2006 merit decisions concerning his
entitlement to schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a five percent permanent impairment of both his right and left arms, for which he received a
schedule award.
FACTUAL HISTORY
On October 9, 2002 appellant, then a 29-year-old claims examiner, filed an occupational
disease claim alleging that he sustained an upper extremity condition due to the repetitive duties

of his job including typing and handling files. The Office accepted that appellant sustained
bilateral carpal tunnel syndrome and paid compensation for periods of disability.1
The findings of October 11, 2002 electromyogram (EMG) and nerve conduction velocity
testing showed delayed latencies of the right and left median nerves, more so on the right.
Appellant reported experiencing varying degrees of pain and tingling in his wrists and first three
fingers on each hand.
Appellant underwent a revision of his right carpal tunnel release on January 27, 2003.
The findings of March 15, 2002 EMG and nerve conduction velocity testing showed normal
results in the median nerves. Appellant returned to regular duty a few months after his surgery
and his reported upper extremity symptoms lessened for a period. He underwent a revision of
his left carpal tunnel release on December 15, 2003 and incurred additional periods of disability.
Appellant’s reported upper extremity symptoms lessened in the months after the surgery.
In a report dated February 4, 2005, Dr. Jacob Salomon, an attending Board-certified
orthopedic surgeon, determined that appellant had a 25 percent permanent impairment of his
right arm and a 22 percent permanent impairment of his left arm due to his accepted carpal
tunnel syndrome. On examination, appellant exhibited abnormal two-point discrimination test
results on both sides and indicated that it was appropriate for him to apply the peripheral nerve
deficit procedures found in Chapter 16 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001). Dr. Salomon found that appellant had 23
percent median nerve sensory deficit on the right which was derived by multiplying a 60 percent
grade times the 39 percent maximum value for such impairment. He then combined this value
with a 2 percent median nerve motor deficit on the right which was derived by multiplying a 25
percent grade times the 10 percent maximum value for such impairment.2 Dr. Salomon found
that appellant had a 20 percent median nerve sensory deficit on the left which was derived by
multiplying a 50 percent grade times the 39 percent maximum value for such impairment. He
then combined this value with a 2 percent median nerve motor deficit on the left which was
derived by multiplying a 20 percent grade times the 10 percent maximum value for such
impairment.
Appellant applied for a schedule award due to his accepted bilateral carpal tunnel
syndrome. On April 20, 2005 Dr. Willie E. Thompson, a Board-certified orthopedic surgeon
who served as an Office district medical adviser, stated that Dr. Salomon’s evaluation was
deficient in that he did not refer to EMG and nerve conduction velocity testing and did not
properly apply the standards of the A.M.A., Guides. Appellant then underwent such testing on
May 13, 2005 and the results showed delayed latencies of the right and left median nerves.
On August 4, 2005 Dr. Thompson indicated that, under the standards found on page 495
of the A.M.A., Guides, appellant’s “mild residuals of carpal tunnel syndrome without any
significant physical results” meant that he had a five percent permanent impairment of his right
arm and a five percent permanent impairment of his left arm.
1

Appellant had bilateral carpal tunnel release surgery in 1997.

2

The resultant 2.5 percent figure for motor deficit should have been rounded up to 3 rather than down to 2.

2

In a February 9, 2006 decision, appellant received a schedule award for a five percent
permanent impairment of his right arm and a five percent permanent impairment of his left arm.
On October 31, 2005 Dr. Thompson repeated his earlier assertion that Dr. Salomon’s
evaluation was inadequate. On March 9, 2006 Dr. Salomon claimed that Dr. Thompson did not
have all the relevant medical documents for review. Appellant requested a review of the written
record. By decision dated and finalized July 17, 2006, an Office hearing representative affirmed
the February 9, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
The A.M.A., Guides evaluates the permanent impairment caused by carpal tunnel
syndrome by determining whether such a condition falls within one of three categories discussed
in section 16.5d.6 Under the first category, if there are positive clinical findings of median nerve
dysfunction and an electrical conduction delay, the condition is rated under the standards found
earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral nerve disorders.
Under the second category, if there is normal sensibility (evaluated by two-point discrimination
and Semmes-Weinstein monofilament testing) and normal opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles, an impairment
rating not to exceed five percent of the upper extremity may be justified. Under the third
category, if there is normal sensibility, opposition strength, and nerve conduction studies, there is
no objective basis for an impairment rating.7
It is well established that proceedings under the Act are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.8

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

See A.M.A., Guides 495.

7

Id.

8

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

3

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome. Based on
the opinion of Dr. Thompson, a Board-certified orthopedic surgeon who served as an Office
district medical adviser, the Office granted appellant a schedule award for a five percent
permanent impairment of his right arm and a five percent permanent impairment of his left arm.
The Office found that the opinion of Dr. Salomon, an attending Board-certified orthopedic
surgeon, which found a 25 percent impairment on the right and a 22 percent impairment on the
left, was not derived in accordance with the relevant standards of the A.M.A., Guides.
The Board finds that the case is not in posture for decision. In determining that appellant
had a five percent permanent impairment of his right arm and a five percent permanent
impairment of his left arm, Dr. Thompson apparently found that appellant’s condition fell into
the second category found on page 495 of the A.M.A., Guides for evaluating impairment due to
carpal tunnel syndrome.9 This second category is applied if there is normal sensibility and
normal opposition strength with abnormal sensory and/or motor latencies or abnormal EMG
testing of the thenar muscles. However, Dr. Salomon found that there was abnormal two-point
discrimination and it is not clear that it was proper to apply the second category. Although
Dr. Salomon did not have recent EMG and nerve conduction velocity testing results at the time
of his evaluation, such results showing bilateral median nerve delays were obtained shortly after
his evaluation. The evidence of record suggests that appellant had both positive clinical findings
of median nerve dysfunction and median nerve delays shown by diagnostic testing around the
time his impairment was calculated for schedule award purposes. In such case, appellant would
fall under the first category for determining impairment due to carpal tunnel syndrome and it
would be appropriate to evaluate him, as Dr. Salomon did, under the peripheral nerve deficit
procedures found in Chapter 16 of the A.M.A., Guides.10
Given the above-noted circumstances, additional evaluation is necessary to adequately
calculate the permanent impairment of appellant’s upper extremities. A determination should be
made regarding which category on page 495 of the A.M.A., Guides would be appropriate for
evaluating appellant’s impairment due to carpal tunnel syndrome. After such development its
deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has more than a five percent permanent impairment
of his right arm and more than a five percent permanent impairment of his left arm.

9

See supra notes 6 and 7 and accompanying test.

10

If evaluation of appellant’s impairment under the peripheral nerve deficit procedures is appropriate, particular
attention should be given to Tables 16-10, 16-11 and 16-15. A.M.A., Guides 482, 484, 492.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 17 and February 9, 2006 decisions are set aside and the case remanded to the Office for
further proceedings consistent with this decision of the Board.
Issued: February 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

